Citation Nr: 0017737	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and a minister


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran did not file a timely substantive appeal from a 
September 1989 RO rating decision that denied service 
connection for a psychiatric disorder.  Although the RO in 
July 1999 supplemental statement of the case reopened the 
claim, the Board must review the matter of whether new and 
material evidence is presented regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Winters v. 
West, 12 Vet. App. 203 (1999).  


FINDINGS OF FACT

1.  In a September 1989 rating decision that was not 
appealed, the RO denied service connection for a psychiatric 
disorder on the basis that there was no evidence that the 
veteran had a psychiatric disorder that was related to active 
service.

2.  The additional evidence added to the record since the 
September 1989 rating decision, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim.

3.  There is no competent evidence that the veteran's 
psychosis began during, or within the one-year presumptive 
period after, active service.



CONCLUSIONS OF LAW

1.  The September 1989 decision of the RO denying the claim 
of entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C. § 4005 (1988) ((recodified at 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.192 (1989) 
(now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a September 1989 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that there 
was no evidence that the veteran had a psychiatric disorder 
that was related to active service.  The evidence of record 
included service medical records.  Service medical records 
reveal that, on the entrance examination report, the veteran 
reported that he had not had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or loss of memory or amnesia.  A psychiatric 
evaluation was normal.  There were no complaints or treatment 
of a psychiatric disorder during active service.  On the 
separation examination report, the veteran reported that he 
had not had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.  A psychiatric evaluation was normal.


The veteran's initial VA benefit application was received at 
the RO in June 1989.  Therein he listed "Psychiatric - 
1978" and "Nervous breakdown - 1978-9".  He listed 
"unknown" dates and places of treatment in service.  He 
listed psychiatric treatment at "USC" Medical Center in 
1984 and at Cedar Sinai in 1986.  He also mentioned "Dr. 
I/Unknown" but did not list any treatment dates or 
disability treated.  He also reported that he last worked in 
1988 for a tire company where he was employed for three 
years.

The RO in July 1989 asked the veteran by letter to authorize 
the release of medical information.  The claim was 
adjudicated and denied in September 1989 on the basis of 
service medical records.  The RO in October 1989 issued 
written notice to the veteran at his address of record.  The 
returned notice letter in January 1990 was accepted as a 
notice of disagreement.  Therein he wrote that he did not 
have a final physical.  He did not respond to a statement of 
the case issued in February 1990.  

The next pertinent communication from the veteran was a VA 
benefit application received in December 1993 wherein he 
claimed "Psychiatric Disorder 78/79".  He referred to the 
service medical records, VA treatment in 1993 and treatment 
at "USC" several times since 1982. 

The evidence received since the September 1989 rating 
decision includes service personnel records, treatment 
records from Los Angeles County University of Southern 
California Medical Center dated from 1984 to 1985, a July 
1986 private psychological assessment report, Social Security 
Administration (SSA) records, treatment records from the 
Cedars-Sinai Medical Center dated from 1988 to 1990, Long 
Beach, California, VA Medical Center hospitalization records 
from November to December 1993, USC University Hospital 
records dated from 1993 to 1996, an August 1995 statement 
from a private doctor, an undated statement of the veteran's 
mother, a December 1997 private psychiatric evaluation 
report, a private doctor's statement that was received in 
July 1998, a statement of a minister that was received in 
September 1998, a transcript of a February 1999 hearing, and 
a September 1999 statement from Los Angeles County University 
of Southern California Medical Center.  

Service personnel records reflect that the veteran was 
stationed in Germany.  They do not explain the circumstances 
for the veteran's discharge under honorable conditions.  A 
duplicate DD Form 214 shows the reason and authority for the 
veteran's separation was AFM 39-12 and SPD: JKA.  
Reenlistment Code was 2B.  It was noted that the veteran 
declined narrative information about the reason and authority 
for separation.  

Treatment records from Los Angeles County-USC Medical Center 
from June 1984 to December 1985 included a psychosocial 
evaluation during the June 1984 admission.  The admission 
record notes no previous hospitalization for mental illness 
or examination at a USC psychiatric hospital.  The 
psychiatric evaluation and interdisciplinary treatment plan 
report showed that history from the veteran and his mother 
and his chart indicated he apparently did well until about 
six or seven months previously when he had periods of 
withdrawal and becoming strange or unusual.  His mother had 
described him as a sweet person until about six months 
previously when he began to have periods of withdrawal and 
psychiatric symptoms and was suspected of taking PCP and 
marijuana.  He reported having worked in a variety of 
capacities and his work having stopped six months earlier 
apparently coincided with the beginning of his psychiatric 
symptoms.  

The initial psychiatric evaluation completed with input from 
the veteran and family members.  The recorded history 
coincided with previously reported recollections of his 
behavior.  The veteran's mother reported during a clinician 
interview two days after admission that he was in the U.S. 
Air Force from 1978 to 1980 and that the patient had 
questions as to whether he had difficulties during his active 
service.  In the discharge summary it was reported that he 
was doing fairly well until six to seven months prior to 
admission.  Paranoid schizophrenia in partial remission was 
diagnosed.  

A July 1984 initial psychiatric evaluation once again noted 
that the veteran's only previous psychiatric history was an 
emergency room visit and subsequent hospitalization in June.  
It was reported that for six months prior to the June 1984 he 
began to feel hostile, withdrawn and in general bad about 
himself.  Several days prior to the June 1984 admission his 
symptoms became more severe with religious and paranoid 
delusions.  Readmission in July 1985 noted this psychiatric 
admission history and a history of substance abuse.

On a July 1986 private psychological assessment report, it 
was noted that the veteran reported that his delusional 
thinking and auditory and visual hallucinations began four 
months after he was struck by a truck in 1984.  The diagnoses 
were paranoia, organic hallucinosis, and rule out delusional 
disorder.  

SSA records reflect that in December 1986 it was determined 
that the veteran had paranoid schizophrenia and that he was 
disabled for purposes of Social Security disability benefits, 
effective July 1985.  The records report that he worked six 
days a week for a tire company from 1980 to 1983.   

Treatment records from the Cedars-Sinai Medical Center dated 
from 1988 to 1990 reflect that when he was initially 
hospitalized in April 1988 there was not psychiatric history 
prior to 1986.  During his admission from July to August 
1990, the veteran reported that he had a seven-year history 
of psychiatric illness.  A "vague" history was noted but 
reportedly there was no sign of mental illness until around 
1983.  Further, that he said a good deal of the cause of his 
"breakdown was excessive stress as a tire salesman and 
manager for more than two years.  The diagnosis was chronic 
undifferentiated type schizophrenia.  

A discharge summary from a November to December 1993 
hospitalization at the Long Beach, California, VA Medical 
Center reflects that the veteran reportedly claimed that his 
mental illness started in 1979 during Army service.  It was 
noted that the veteran had been hospitalized at "USC" 
several times since October 1979.  It was reported that the 
veteran had a long history of mental illness extending over 
fourteen years since 1979.  The diagnoses were chronic 
undifferentiated schizophrenia and a history of polysubstance 
abuse.  

USC University Hospital records dated from 1993 to 1996 
reveal that the veteran was hospitalized on three separate 
occasions for a schizoaffective disorder.  The records offer 
no additional pertinent history.

In an August 1995 statement, a T.K, M.D., noted that he had 
treated the veteran since May 1993 for schizoaffective 
schizophrenia and that the veteran reported his illness had 
began in 1978 or 1979 while on active duty with the U.S. Air 
Force. 

In an undated statement of the veteran's mother to Dr. K., 
she reported that she was told by her brother, who was in 
Germany at the time, that the veteran was acting strangely 
while he was stationed in Germany.  She also indicated that 
the veteran was a different person after he returned from 
active service.  

At a December 1995 RO hearing, the veteran testified that he 
began to have delusional thoughts and hear voices when he was 
stationed in Germany. 

On a December 1997 private psychiatric evaluation report, it 
was noted that the veteran was an adequate historian.  He 
reported that he had been having auditory hallucinations, 
hearing voices, since 1978.  The veteran also indicated that 
he was first hospitalized in 1983.  The veteran's mother 
reported that he had had paranoid schizophrenia since he was 
24 (DD Form 214 shows a September 1959 date of birth).  
Chronic paranoid schizophrenia was diagnosed.  It was noted 
in the report that no medical records were available for 
review.

In a statement received in July 1998, Dr. K. stated that the 
veteran's mother originally brought up the connection between 
his illness and his military service in the 1970s.  

In a statement received in September 1998, a minister 
reported that the veteran's character and demeanor changed 
drastically after his return from active service.  He 
recalled on one occasion he was asked to get the veteran off 
the street where he was acting irrationally, disoriented and 
delusional.  

At the February 1999 RO hearing, a minister and the veteran's 
mother testified that the veteran was taken to the "County 
General USC" hospital less than a year after active service 
for psychiatric symptoms.  The veteran's mother testified 
that the family doctor gave the veteran tranquilizers in 
1980, but that the doctor was now retired and she could not 
locate him.  The veteran said that he received Article 15s 
during his military service, and the representative indicated 
that the veteran was discharged due to unsuitability.  
February 1999 Transcript.  

In a September 1999 statement that was a response to a 
request for medical records from 1974 to 1979, Los Angeles 
County-USC Medical Center indicated that they did not have 
any records for that time period.


Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).  
If a veteran had 90 days or more of service during wartime or 
after December 31, 1946, and if psychosis is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005(c) (1988) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.192 (1989) (now 38 C.F.R. § 20.1103 (1999)).  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Accordingly, the veteran needs to 
present evidence that his psychosis was compensably 
manifested within one year of active service or that his 
psychiatric disorder is otherwise related to active service.

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim.  The specified basis of the RO's 1989 denial 
is changed by the additional evidence that includes a 
thorough medical evaluation of the veteran and relevant 
records.  This evidence received since the 1989 decision is 
not essentially cumulative of earlier evidence.  There is 
evidence of a current psychosis, principally schizophrenia, 
which was not previously shown.  There is also sworn 
testimony supplementing the record.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim. Elkins v. West, 12 Vet. 
App. 209 (1999).

The additional evidence regarding the psychiatric disorder is 
not cumulative thereby passing the first test.  The 
additional evidence added to the record since the 1989 
decision adds to previously reviewed evidence regarding 
psychiatric complaints since service and provides evidence of 
current disability.  There is also historical evidence of 
psychiatric disability several years after service.  

The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issues at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection, the first element has 
been satisfied.  Accordingly, the Board's analysis must 
continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board will address the second element of whether the 
veteran's claim is well grounded. Winters v. West, 12 Vet. 
App. 203 (1999).


Well Groundedness

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that examiner, is not "competent medical evidence."  
Such evidence does not enjoy the presumption of truthfulness 
accorded by Justus (for purposes of determining whether new 
and material evidence has been submitted) because a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The summary of the veteran's VA hospitalization in late 1993 
shows a history of mental illness beginning in 1979 based 
upon the veteran's self reported history.  The Board views as 
an unenhanced reiteration of what the medical professional 
was told by the veteran, a lay person.  LeShore, 8 Vet. App. 
at 409; see Grover v. West, 12 Vet. App. 109, 112 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was noted during service or during 
the presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's evidentiary assertions are incompetent evidence 
to establish medically a nexus to service for his psychiatric 
illness.  He must do this through competent medical evidence 
since he is attempting to link a specific diagnosis of 
psychiatric illness to the circumstances of his military 
service many years earlier.  As noted previously the medical 
statement during VA hospitalization in late 1993, being a 
bare transcription of history from the veteran fails to serve 
as competent medical nexus evidence.  There is as well the 
record of the veteran's initial psychiatric treatment that 
includes a consistent history of symptoms dating from several 
months before admission.  Apparently, the veteran's mother 
was one of the principal informants at that time.  What was 
transcribed in the USC hospital record at that time 
undoubtedly was based in part information she provided.  What 
that record showed was a history dating from several months 
before being hospitalized in 1984.  Although she apparently 
has the belief the veteran's current disability is linked to 
service, there is no competent medical evidence supporting 
her belief.  Apparently Dr. K. was aware of her belief but he 
did not offer an opinion to support it.  Nor has the Board 
been advised of such evidence that is likely available but 
not of record.  A request to USC for medical records since 
1979 did not locate any additional records for the veteran.  
At the time of his 1984 admission to the USC facility it was 
noted he had no previous psychiatric hospitalization or 
treatment history.

The Board does note that the veteran was administratively 
discharged from the service under honorable conditions, but 
the service medical records do not show any psychiatric 
treatment or complaints.  The Board having reviewed the 
evidence of record finds that the claim for service 
connection for a psychiatric disorder is not plausible and 
thus not well grounded. 



ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 



